PER CURIAM.
A motion has been made to quash the following certified question because it fails to fall within the terms of Supreme Court Rule 27, 31 F.S.A.
“Does Section 74.07, Florida Statutes, as amended Laws of 1955 [F.S.A.], authorize upon application the withdrawal by a defendant of the face amount of the appraisal paid into the registry of the court where the property has been taken under the provisions of Section 74.05, Florida Statutes [F.S.A.]?”
We decline to answer the question certified, for the reasons stated in the opinion of Mr. Justice Thornal prepared for the Court in Gordon v. Norris, Fla.1956, 90 So.2d 914, 915. It was suggested to the Court upon the presentation of this matter that unless the Court accepted the certified question and answered it, there would be no way in which the question certified could be reviewed by an appellate court. The answer to this contention was suggested in Howard Johnson, Inc., of Florida v. State Road Department of Florida, Fla.1956, 90 So.2d 306.
HOBSON, Acting Chief Justice, DREW, THORNAL and O’CONNELL, JJ., and WIGGINTON, District Judge, concur.